El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El Secretario de Hacienda notificó una deficiencia a Francisco Vázquez, Inc. La corporación acudió al Tribunal Superior. El caso se falló a favor de la contribuyente. Accedi-mos a la revisión solicitada por el Secretario.
Pendiente ante este Tribunal el recurso, la Asamblea Legislativa aprobó la Ley Núm. 24 de 1ro. de mayo de 1974. Dispuso dicho estatuto que “Por la presente se releva a todo contribuyente que en o antes del 30 de junio de 1974 pague en su totalidad cualquier clase de contribuciones sobre la pro-piedad mueble o inmueble, ingresos, herencias, caudales relic-tos, donaciones o arbitrios por él adeudados al Estado Libre Asociado de Puerto Rico a la fecha de vigencia de esta ley, del pago de todos los intereses, penalidades y recargos acumu-lados sobre la clase de contribuciones así pagadas y hasta la fecha del pago de las mismas, excepto aquellas penalidades, intereses y recargos acumulados en casos de fraude.”
La contribuyente se acogió a los beneficios de dicho esta-tuto, no obstante haberle informado el Secretario que “La Ley no contemplaba que el contribuyente podía pagar la con-tribución adeudada, quedando ésta sujeta al resultado final del litigio.” Pagó la deficiencia ascendente a $39,548.24, siendo relevada del pago de $43,711.78 de intereses y penalidades que se había acumulado hasta el 30 de junio de 1974.
El 1ro. de julio de 1974 la contribuyente radicó un escrito ante este Tribunal informando que se había acogido a lo dispuesto en la ley antes mencionada, pero suplicaba al Tri*390buna! que continuara eon los procedimientos de este litigio, confirmara la sentencia del Tribunal recurrido y concediera a la contribuyente cualquier otro remedio que procediere. El Secretario se ha opuesto.
La contribuyente apuntala su posición sobre unas expre-siones aisladas de algunos representantes vertidas en el hemi-ciclo de la Cámara al considerar el P. de la C. 1094, que se convirtió en la Ley Núm. 24 antes citada. Más adelante transcribimos lo relacionado con este debate.
Aparte de que es regla generalmente aceptada que las expresiones de un legislador, en el hemiciclo del cuerpo legislativo a que pertenece, no son suficientemente representativas de la intención colectiva del cuerpo que aprueba el estatuto, Zuber v. Allen, 396 U.S. 168, 186 (1969); United States v. Trans-Missouri Freight Association, 166 U.S. 290, 318 (1897); Aldridge et al. v. Williams, 3 How. (44 U.S.) 8, 23 (1945); Woollcott v. Shubert, 217 N.Y. 212, 111 N.E. 829, 831 (1916); McCaffrey, Statutory Construction, § 37, p. 75, 1953; Nutting, Elliot, Dickerson, Legislation Cases & Materials, pág. 414 (1969); 2A Sutherland, Statutory Construction, § 48.16, pág. 216 (1973), un examen de la historia legislativa del proyecto que se convirtió en la Ley Núm. 24 demuestra que no fue la intención legislativa permitir a un contribuyente acogerse a los beneficios que concede dicha ley y a la vez continuar adelante con un litigio pendiente, mediante el cual impugna las contribuciones objeto de las deficiencias tasadas.
La lectura del debate parlamentario no sostiene lo propug-nado por la contribuyente. Surge del debate que el Presidente de la Comisión de Hacienda, Sr. Corujo Collazo, manifestó al comenzar a explicar el proyecto:
“En (primer lugar, sobre los que están en Corte, el procedi-miento de recurrir a la vía judicial a litigar el .pago de contri-buciones es un procedimiento que lo inicia el contribuyente. Si él desea litigarla, pues, él recurre al tribunal, pero él puede *391desistir también. Si cree que esta medida le beneficia y él cree que es conveniente para él desistir del pleito, una vez desista puede pedir que se le tase la contribución con los intereses y penalidades al momento del desistimiento voluntario del pleito, y puede acogerse, siempre y cuando que lo haga — claro—dentro del período que establece la Ley que puede pagarse.”
Esta, como las demás, citas corresponden al Diario de Sesiones de la Cámara de Representantes del 15 de abril de 1974.
Más adelante el representante Viera Martínez le pre-gunta : “Pero supongamos que la terminación del pleito recae después del 80 de junio de ’74 y se confirma la imposición de la contribución hecha por el Secretario de Hacienda, ¿no está acogido ese contribuyente?” y el Representante Corujo Collazo contesta “No, no está acogido porque la persona en ese caso optó por seguir litigando y no por pagarla, conforme a esta Ley. Es una decisión de la persona litigante. O sea, esta Ley le ofrece un alivio aún a aquellas personas que están liti-gando; pero si esa persona opta por defender su derecho en Corte y vencer en juicio los dictámenes del Secretario de Hacienda y no quiere acogerse a esta disposición pues, no.. .” y más adelante recalca, “No, la intención legislativa no es que se consigne, es que se pague. O sea, que se termine la deuda contributiva con el Estado, con el saldo total.”
Luego del Sr. Corujo dejar establecido tan claramente la intención legislativa de que al acogerse el contribuyente a los beneficios de la Ley Núm. 24 era imprescindible desis-tir del pleito, el Representante Rivera Ortiz manifiesta que “en relación con las personas que tienen pleitos contributivos ante los tribunales de justicia creo, que realmente, se comete una injusticia con estas personas que por el hecho de que no están conformes con lo que les ha impuesto el Secretario de Hacienda no podría acogerse a las disposiciones de este pro-yecto, porque no va a pagar.” Propone entonces una enmienda al proyecto y solicita un receso para discutir la cuestión con el *392Presidente de la Comisión de Hacienda. Luego del receso el Sr. Kivera Ortiz retira “nuestra moción que habíamos anunciado para enmiendas” y se desarrolla el siguiente diálogo donde aparecen subrayadas las expresiones en que la contribuyente se funda para sostener que la ley se aplica a los contribuyentes que tienen casos pendientes, permitiendo pagar la contribu-ción sin los intereses y recargos sujeto al resultado del pleito:
“Sr. Corujo Collazo: Señor Presidente, sobre los casos que van a corte, este Proyecto cubre también la situación de un con-tribuyente que esté ejerciendo el derecho como contribuyente de litigar con el Secretario el pago de una contribución. Claro, nada impide esta Medida de que se estipule entre las partes litigantes en el Tribunal el pago de unos intereses, unos recargos y unas penalidades que se estén litigando sujeto a una decisión final del Tribunal. Pero para acogerse a las disposiciones de esta Ley, si esa persona que hace esa estipulación y esa estipulación, por supuesto es aceptada por el Tribunal conforme a los procedi-mientos legales, paga esos recargos, esos intereses, esas penali-dades que puedan recaer en su día sobre la contribución que él litiga y eventualmente vence al Secretario en el pleito, podría reclamar esa partida como reintegro; todo eso sujeto a una esti-pulación desde las partes litigantes, con la aprobación del Tribunal; y así podría acogerse a las disposiciones de esta Ley. Pero esta Ley en ningún momento piensa estimular que las partes que tengan derecho a litigar dejen de litigar.
Sr. Vibra Martínez: Señor Presidente.
Sr. Presidente Acc: Compañero Viera, adelante.
Sr. Viera Martínez: O sea, que si el contribuyente y el Secretario de Hacienda — con la venia de la Presidencia — pueden estipular el pago de los intereses sujeto a las resultancias del pleito. ¿Es así, intereses, recargos y lo demás que dice el Proyecto?
Sr. Corujo Collazo: Intereses, recargos y penalidades; claro, sujeto al pleito en sí; porque si es un pleito .donde se impugna el pago de una contribución, en ese caso sí, no en los casos de reintegro.
Sr. Viera Martínez: No, no, me refiero a donde se impone una contribución, podría estipularse el pago de intereses, pena-

*393
Edades y recargos, si las hubiere, sujeto al resultado final del pleito.

Sr. Corujo Collazo: Correcto, e inclusive estipularse y por-garse la contribución que se litiga porque lo que busca el Pro-yecto es el pago de contribuciones.
Sr. Viera Martínez: Por eso, pero el pago está sujeto a la resultancia del pleito.
Sr. Corujo Collazo: Bien, si resulta eventualmente que el contribuyente vence al Secretario y no adeuda la contribución, tiene derecho a un reintegro.”
A poco que se examine lo expuesto por los legisladores, después del receso — ya que lo manifestado antes del receso por el Presidente de la Comisión no deja lugar a dudas en cuanto a que para que un contribuyente pueda acogerse a los benefi-cios de la ley tiene que desistir del pleito — surge que el con-tribuyente tendría que pagar la contribución y estipular el pago de los intereses, penalidades y recargos, cosa que no hizo la contribuyente en el presente caso. Pero surge algo más. La aplicación de la ley en la forma que ellos proponen solo tiene el efecto de hacerla inefectiva en cuanto a los contribuyentes que tuvieran pleitos pendientes ya que requeriría que pagaran mediante estipulación de las partes aprobada por el tribunal, la contribución, más los intereses y recargos. Si el contribu-yente pierde el pleito, claro es, que no tiene derecho a que se le reintegre la contribución y los intereses y recargos que pagó mediante estipulación. Si lo gana, tendría derecho a que se le reintegren los intereses, penalidades y recargos más la contribución. El propósito de la ley queda frustrado. El Es-tado pierde de cobrar la contribución si prevalece el contribu-yente y el contribuyente pierde los intereses, penalidades y recargos si el Estado triunfa. Ni el uno ni el otro se benefi-cian.
Es evidente de los informes de las Comisiones de Hacienda de ambos cuerpos legislativos que el propósito de la medida que consideramos es levantar fondos para el pago de las obli-gaciones del Estado y el Estado para promover que los contri-*394buyentes paguen las contribuciones atrasadas les hace una concesión, dispensarlos del pago de los intereses, penalidades y recargos. Ambos se benefician. Así reza el informe de la Comisión de Hacienda de la Cámara: “es de conocimiento público [que] el Estado necesita fondos para el pago de sus obligaciones. Mediante esta medida se aceleraría el pago de las contribuciones adeudadas. El problema de la deuda con-tributiva en Puerto Rico es uno cuya solución demanda la aprobación de una medida que al mismo tiempo constituya un alivio contributivo y un estímulo para facilitar el cobro de ciertas contribuciones adeudadas a la fecha de aprobación de tal medida.” Y el Reglamento aprobado por el Secretario de Hacienda y promulgado por el Gobernador bajo las disposi-ciones de la Ley Núm. 24 dispone en su artículo sexto que: “El contribuyente que se acogiere a los beneficios de esta Ley, acepta como final el pago que hiciere.” (1)
Evidentemente nunca fue el propósito de esta medida legis-lativa proveer un seguro de riesgos contra el pago de inte-reses, penalidades y recargos para que los contribuyentes pudiesen litigar sus casos sin que tuvieran que pagar por dichos conceptos de no prevalecer.
A pesar de que era evidente que la contribuyente no tenía derecho a proseguir el pleito después de acogerse al alivio que proveía la Ley Núm. 24, optó por pagar la contribución sin penalidades e intereses. Tal acción pone fin al litigio que iniciara la contribuyente y deja sin efecto la sentencia dictada por el Tribunal Superior, Sala de San Juan. Se procederá a archivar el presente recurso.
El Juez Asociado Señor Martín emitió opinión concu-rrente con la cual concurren los Jueces Asociados Señores Díaz Cruz e Irizarry Yunqué. El Juez Asociado Señor Díaz Cruz emitió también opinión concurrente.
*395—0—

 Orden Ejecutiva 2031 de 14 de mayo de 1974, expedientes 1791 y 1797 Departamento de Estado.